Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 05/06/22 regarding application 16/818,760, in which claims 2, 4-9, 11-14, and 16-20 were amended and claims 1, 10, and 15 were cancelled. Claims 2-9, 11-14, and 16-20 are pending and have been considered.

Response to Arguments
Amended independent claims 4, 12, and 17 overcome the 35 U.S.C. 103 rejections of claims 2, 3, 5-9, 11, 13, 14, 16, and 18-20 based on McEntee and Tokuda, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 2-9, 11-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 4, 12, and 17 is McEntee et al. (2006/0100853). McEntee discloses a computer-implemented method comprising: receiving a string template populated with a string variable (“$T pierces you for 23 points of damage”, where $T is the string variable in this case referring to “Emperor Crush”, [0053], [0063], Fig 7 steps 702-708); determining that the string template is resistant to translation (Fig 7 step 710, determining the token needs supplemental information, [0065], therefore these tokens are considered “resistant to translation” compared to the variable text element determined to be basic tokens, [0066], for example when the variable is a verb, [0095]); inserting a prefix and a suffix into the string template ("$0|L|(cap)" for the variable text element "buy", where “|L” is considered an inserted “prefix” and “|(cap)” is considered an inserted “suffix”, [0095-0096], noting that the claim language does not require the prefix to be inserted before the variable itself); causing the string template to be processed according to the prefix and the suffix to generate a modified output (the TML text template can be expanded with the following context, i.e. the prefix and suffix, to output a grammatically correct string, [0098]) and communicating the modified output to a user (e.g. output “Buy my stuff!”, [0098], is displayed on the display configured to display text to the user, [0008]). However, McEntee does not disclose the limitations of amended independent claims 4, 12, and 17, and there is no evidence in the prior art that one of ordinary skill in the art before the effective filing date of the claimed invention would have looked to comments in the string template to determine that a string is resistant to translation.

A combination or modification of McEntee and the other prior art of record would not have resulted in the limitations of claims 4, 12, and 17, and therefore claims 4, 12, and 17 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2, 3, 5-9, 11, 13, 14, 16, and 18-20 are allowable because they further limit allowable parent claims 4, 12, and 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                      05/10/22